Title: To Thomas Jefferson from Tench Coxe, 31 July 1793
From: Coxe, Tench
To: Jefferson, Thomas



Wednesday July 31. 1793

Mr. Coxe has the honor to enclose to Mr. Jefferson a bill of Mr. John Wilcocks for £1077.11.9 Stg. which, at 174 ⅌Ct., amounts to 5000 Drs.
Mr. Vaughan this day informed Mr. Coxe that he was negociating for 50,000 Drs. in Bills on London to be delivered on the 18th. of Augt., which he said he should procure on much more favorable terms than 74 ⅌Ct.—but he did not say how low. He added that 5000 Drs. could be secured for Mr. Jefferson, if he could be authorized tomorrow to [. . . .]
